DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 and 09/30/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari et al. (US 2009/0121028)
	With respect claim 2, Asnaashari et al. teaches a memory configured to store information (see Fig. 2 and paragraphs 14-15; non-volatile memory device 250 storing information); and
one or more hardware processors (see Fig. 2 and paragraphs 12, 14 and 21; controller 210) configured to receive an update request for information stored in the memory (see paragraph 21; data stored in the read-only partition 266 are updated by the host 260 sending a command uniquely corresponding to the function of updating the read-only partition 266… The command sent by the host 260 is received by the controller 210, which sends it on to the smart-card device 205), 
release a non-updatable state for the memory (see paragraph 21; controller 210 responds to the "success" status word by changing the attributes of the read-only partition 266 from "read-only" to "read/write."), 
update the information of the memory (see paragraphs 21 and 23; Once the controller 210 has changed the attributes of the read-only partition 266 to "read/write," the partition 266 is open to being written; and data is written/updated), and 
set a non-updatable state for the memory after the information is updated (see paragraph 23; hen the host 260 or other device has completed writing data to the read-only partition 266, the host 260 sends an appropriate command to the controller 210. The controller 210 passes the command on to the smart-card device 205 and changes the attributes of the read only partition 266 from "read/write" to "read-only." The controller 210 thus closes the read-only partition 266 to further writing).

	With respect claim 8, Asnaashari et al. teaches receiving an update request for information stored in the memory (see paragraph 21; data stored in the read-only partition 266 are updated by the host 260 sending a command uniquely corresponding to the function of updating the read-only partition 266… The command sent by the host 260 is received by the controller 210, which sends it on to the smart-card device 205), 
releasing a non-updatable state for the memory (see paragraph 21; controller 210 responds to the "success" status word by changing the attributes of the read-only partition 266 from "read-only" to "read/write."), 
updating the information of the memory (see paragraphs 21 and 23; Once the controller 210 has changed the attributes of the read-only partition 266 to "read/write," the partition 266 is open to being written; and data is written/updated), and 
setting a non-updatable state for the memory after the information is updated by the updating (see paragraph 23; hen the host 260 or other device has completed writing data to the read-only partition 266, the host 260 sends an appropriate command to the controller 210. The controller 210 passes the command on to the smart-card device 205 and changes the attributes of the read only partition 266 from "read/write" to "read-only." The controller 210 thus closes the read-only partition 266 to further writing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2009/0121028) in view of Chinnakkonda Vidyapoornachary et al. (US 2017/0060782).
With respect claim 1, Asnaashari et al. teaches a first memory configured to store information (see Fig. 2 and paragraphs 14-15; non-volatile memory device 250 storing information); 
one or more hardware processors (see Fig. 2 and paragraphs 12, 14 and 21; controller 210) configured to set the state information of the second memory to indicate an updatable state (see paragraph 21; controller 210 responds to the "success" status word by changing the attributes of the read-only partition 266 from "read-only" to "read/write."), and
 update the information of the first memory (see paragraphs 21 and 23; Once the controller 210 has changed the attributes of the read-only partition 266 to "read/write," the partition 266 is open to being written; and data is written/updated).
Asnaashari et al. does not explicitly teach a second memory configured to store state information indicating whether or not update on the information of the first memory is allowed; a gate device provided on a bus and configured to control whether or not to permit access to the second memory based on a control instruction; and one or more hardware processors configured to output, to the gate device, a control instruction to permit access to the second memory corresponding to a predetermined mode, set the state information of the second memory to indicate an updatable state, and update the information of the first memory.
However, Asnaashari et al. teaches wherein the controller changes the attributes of the read-only partition 266 from "read-only" to "read/write once it receives "success" status word from smart-card device (i.e., controller keep/stores the permission attributed of the storage device); smart-card device may validate the command by determining if the authorization state of the smart-card device 205 is at a level that would allow the data stored in the read-only partition 266 to be overwritten. If so, the smart-card device will send to the controller 210 a "success" status word indicating that the read only partition 266 should be opened up for writes (i.e., smart card device sends an instruction to controller to access attributes and change them, if the device is at a level that would allow the data stored in the read-only partition 266 to be overwritten) (see paragraph 21).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to ensure the protection of data by not allowing data to be overwritten without authorization (see Asnaashari, paragraph 7).
Asnaashari et al. does not gate device provided on a bus and configured to control whether or not to permit access to the second memory based on a control instruction; and to output, to the gate device, a control instruction to permit access to the second memory.
However, Chinnakkonda Vidyapoornachary et al. teaches wherein compare module 120 may be configured to compare a key received with an unlock command from the memory controller with a key stored in key storage 130. Compare module 120 may further be configured to unlock gate 170 if the controller key matches the key in key storage… Gate 170 may be configured to block access to memory array 180 when in a locked state and allow access to memory array 180 when in an unlocked state. For example, read and write commands received at command decoder 110 may be blocked by gate 170 when they are sent to memory array 180. Gate 170 may be configured to start in the locked state when the memory device is powered up. Gate 170 may then be switched to the unlocked position by compare module 120 (see paragraphs 28-29).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Asnaashari et al.  to include the above mentioned to provide data security by locking access to memory to unauthorized users (see Chinnakkonda Vidyapoornachary, paragraphs 18-19).

Claim(s) 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2009/0121028) in view of Gopal et al. (US 2017/0091120).
With respect claim 3, Asnaashari et al. does not teach wherein the one or more hardware processors are configured to perform the update of the information based on presence or absence of monotonicity between the information in the memory and the update information.
However, Gopal et al. teaches during normal operation, the memory controller snoops (watches) every write transaction to determine if it addresses a specified memory address region in a list maintained in the controller. Then the controller checks whether a data value being written to a particular memory region conforms to the policy set for that region… checking of the new data value may be based on previous or nearby stored values. For example, that check may determine whether a data value is part of monotonic sequence with respect to one or more previously stored values. The monotomic sequence may be increasing or decreasing. If the data value is determined to be offending, because it conflicts with the stored policy, then the write transaction may be aborted and a fault signal may be sent to the host. (see paragraphs 11-13).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Asnaashari et al.  to include the above mentioned to protect the data stored in the memory by checking the write against the policy stored in the memory and decide whether or not to implement the write (see Gopal, Abstact and paragraphs 11-13).

With respect claim 4, Asnaashari et al. does not teach wherein the memory is configured to store the information by a plurality of banks, and the one or more hardware processors are configured to perform the update of the information based on monotonicity between banks storing pieces of information to be updated.
However, Gopal et al. teaches teach wherein the memory is configured to store the information by a plurality of banks (see Fig. 1, and paragraphs 18 and 19); and wherein the apparatus may include wherein said write policy includes a specification of a monotonic sequence for an address range in said memory. The apparatus may include wherein said write policy is only applied to a specific address range within said memory that includes less than all of the addresses in said memory. The apparatus may include said memory controller to issue an error if the write policy is violated (see paragraph 38). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Asnaashari et al.  to include the above mentioned to protect the data stored in the memory by checking the write against the policy stored in the memory and decide whether or not to implement the write (see Gopal, Abstact and paragraphs 11-13).

With respect claim 9, Asnaashari et al. does not teach wherein the updating includes updating the information based on presence or absence of monotonicity between the information in the memory and the update information.
However, Gopal et al. teaches during normal operation, the memory controller snoops (watches) every write transaction to determine if it addresses a specified memory address region in a list maintained in the controller. Then the controller checks whether a data value being written to a particular memory region conforms to the policy set for that region… checking of the new data value may be based on previous or nearby stored values. For example, that check may determine whether a data value is part of monotonic sequence with respect to one or more previously stored values. The monotomic sequence may be increasing or decreasing. If the data value is determined to be offending, because it conflicts with the stored policy, then the write transaction may be aborted and a fault signal may be sent to the host. (see paragraphs 11-13).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Asnaashari et al.  to include the above mentioned to protect the data stored in the memory by checking the write against the policy stored in the memory and decide whether or not to implement the write (see Gopal, Abstact and paragraphs 11-13).

With respect claim 10, Asnaashari et al. does not teach wherein the memory is configured to store the information by a plurality of banks, and the updating is perform based on monotonicity between banks storing pieces of information to be updated.
However, Gopal et al. teaches teach wherein the memory is configured to store the information by a plurality of banks (see Fig. 1, and paragraphs 18 and 19); and wherein the apparatus may include wherein said write policy includes a specification of a monotonic sequence for an address range in said memory. The apparatus may include wherein said write policy is only applied to a specific address range within said memory that includes less than all of the addresses in said memory. The apparatus may include said memory controller to issue an error if the write policy is violated (see paragraph 38). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Asnaashari et al.  to include the above mentioned to protect the data stored in the memory by checking the write against the policy stored in the memory and decide whether or not to implement the write (see Gopal, Abstact and paragraphs 11-13).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2009/0121028).
With respect claim 7, Asnaashari et al. teaches storing information in a first memory of the computer (see Fig. 2 and paragraphs 14-15; non-volatile memory device 250 storing information);
setting the state information of the second memory to indicate an updatable state (see paragraph 21; controller 210 responds to the "success" status word by changing the attributes of the read-only partition 266 from "read-only" to "read/write."); and 
updating the information of the first memory (see paragraphs 21 and 23; Once the controller 210 has changed the attributes of the read-only partition 266 to "read/write," the partition 266 is open to being written; and data is written/updated).
Asnaashari et al. does not explicitly teach storing state information, in a second memory of the computer, indicating whether or not update on the information of the first memory is allowed; controlling whether or not to permit access to the second memory based on a control instruction; outputting a control instruction to permit access to the second memory corresponding to a predetermined mode.
However, Asnaashari et al. teaches wherein the controller changes the attributes of the read-only partition 266 from "read-only" to "read/write once it receives "success" status word from smart-card device (i.e., controller keep/stores the permission attributed of the storage device); smart-card device may validate the command by determining if the authorization state of the smart-card device 205 is at a level that would allow the data stored in the read-only partition 266 to be overwritten. If so, the smart-card device will send to the controller 210 a "success" status word indicating that the read only partition 266 should be opened up for writes (i.e., smart card device sends an instruction to controller to access attributes and change them, if the device is at a level that would allow the data stored in the read-only partition 266 to be overwritten) (see paragraph 21).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to ensure the protection of data by not allowing data to be overwritten without authorization (see Asnaashari, paragraph 7).

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Labatte et al. (US 5,901,311) teaches wherein a request to perform a write to the storage area is received, and the write is allowed only if the status parameter has been set to the write-permissible status. The status parameter is reset to the read-only status after the write is performed (see Abstract).
Ndu et al. (US 2021/0232510) teaches access permissions for memory regions.
Ono et al. (US2015/0212950) teaches wherein multiple protection information storages are configured to store memory protection information specifying an access permission state or access prohibited state to a memory space by a program executed by CPU. A memory access control apparatus (12) is configured to determine whether or not to allow a memory access request from the CPU according to the memory protection information.
Leslie-Hurd et al. (US2015/0186659) teaches modifying memory permissions in a secure processing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139